Exhibit 10.7

 

EQUITY JOINT VENTURE CONTRACT

 

BETWEEN

 

SCL VENTURES LTD.

 

AND

 

LI SHUN XING, LI  XIANG NING,

 

PANG  DA QING, and XIE LI

 

FOR THE ESTABLISHMENT OF:

 

WEIDA COMMUNICATIONS TECHNOLOGY

 

COMPANY LIMITED

 

DATED AS OF AUGUST 26, 2004

 

--------------------------------------------------------------------------------


 

JOINT VENTURE CONTRACT

 

TABLE OF CONTENTS

 

PRELIMINARY STATEMENT

1

DEFINITIONS

2

PARTIES TO THE CONTRACT

3

OPERATION OF THE JOINT VENTURE

4

PURPOSE AND SCOPE OF BUSINESS

5

TOTAL AMOUNT OF INVESTMENT AND REGISTERED CAPITAL

6

RESPONSIBILITIES OF THE PARTIES

7

LICENSING AND SALE OF JV PRODUCTS AND SERVICES

8

BOARD OF DIRECTORS

9

OPERATION AND MANAGEMENT

10

SITE AND OFFICE/LABORATORIES BUILDING

11

SUPPLY AND PURCHASE OF MATERIALS AND SERVICES

12

LABOR MANAGEMENT

13

FINANCIAL AFFAIRS AND ACCOUNTING

14

TAXATION, FEES AND LEVIES, AND INSURANCE

15

CONFIDENTIALITY

16

THE JOINT VENTURE TERM

17

TERMINATION AND LIQUIDATION

18

NON-COMPETITION

19

INDEMNIFICATION

20

FORCE MAJEURE

21

SETTLEMENT OF DISPUTES

22

GOVERNING LAW

23

BREACH OF CONTRACT

24

MISCELLANEOUS

25

GOVERNMENT APPROVALS

 

 SIGNATURE PAGE

 

i

--------------------------------------------------------------------------------


 

EQUITY JOINT VENTURE CONTRACT

 

BETWEEN

 

SCL VENTURES LTD.

 

AND

 

Li Shun Xing, Li Xiang Ning, Pang Da Qing, and Xie Li

 

FOR THE ESTABLISHMENT OF:

 

WEIDA COMMUNICATIONS TECHNOLOGY COMPANY LIMITED

 

This Equity Joint Venture Contract (this “Contract”), dated as of August 26,
2004 (the “Execution Date”), is made by and between:

 

SCL Ventures Ltd. (“SCL”), a company incorporated in the British Virgin Islands,
and

 

Li Shun Xing, Li Xiang Ning, Pang Da Qing and Xie Li.  (Each of Li Shun Xing, Li
Xiang Ning, Pang Da Qing, and Xie Li is an “Existing Shareholder”, and
collectively, they are the “Existing Shareholders”.)

 

(SCL and each of the Existing Shareholders is a “Party”, and collectively, they
are the “Parties”.)

 

WHEREAS:

 

Weida Communications Technology Company Limited (“Weida”), is a company
incorporated in the People’s Republic of China (the “PRC”), whose legal address
is at No.92-3, Bin Jiang West Road, Hai Zhu District, Guangzhou, Guangdong
Province, PRC;

 

As of the Execution Date, Weida has a registered capital of RMB20,000,000, of
which Li Shun Xing has contributed RMB19,000,000, representing 95% of the
registered capital; Li Xiang Ning has contributed RMB400,000, representing 2% of
the registered capital; Pang Da Qing has contributed RMB400,000, representing 2%
of the registered capital; and Xie Li has contributed RMB200,000, representing
1% of the registered capital.

 

On August 27, 2004, the Parties entered into an Equity Interest Transfer
Agreement dated as of August 26, 2004 (the “Equity Interest Transfer
Agreement”), wherein the Parties have agreed that SCL shall acquire 25% of the
equity ownership of Weida from the Existing Shareholders, with Weida
simultaneously converting into a Sino-foreign Equity Joint Venture (the “EJV”)
under the laws of the PRC; and

 

The Existing Shareholders shall cause their authorized representatives to take
all necessary actions and sign all necessary documents to complete the
transactions contemplated herein;

 

1

--------------------------------------------------------------------------------


 

NOW THEREFORE, after friendly consultations conducted in accordance with the
principles of equality and mutual benefit, the Parties have agreed to establish
an equity joint venture in Guangzhou, in accordance with the Law of the People’s
Republic of China on Sino-Foreign Equity Joint Ventures, other relevant laws and
regulations of the PRC, and the provisions of this Contract.  The Parties hereby
agree as follows:

 

ARTICLE
1                                                                               
DEFINITIONS

 

1.1                                 Unless the terms of this Contract otherwise
provide, the following terms shall have the meanings set out below:

 

“Affiliate”

 

shall mean any Person directly or indirectly controlled by, controlling or under
common control with such Party.  For the purpose of this Contract, the term
“Control” means the power to direct the management and to formulate the policies
of an entity, whether through the ownership of voting securities, by agreement
or otherwise.

 

 

 

“Approval Authority”

 

shall mean the Ministry of Commerce of PRC, or the authority designated by such
Ministry to approve this Contract and the establishment of the EJV.

 

 

 

“Articles of Association”

 

shall mean the Articles of Association of the EJV.

 

 

 

“Board”

 

shall mean the board of directors of the EJV.

 

 

 

“Business”

 

means technology services for communication networks; development of software
and hardware technology for communication networks; sale of equipment related to
communication networks; and domestic VSAT communication business.

 

 

 

“Business License”

 

a business license issued to the EJV by the applicable administration for
industry and commerce of the PRC as one of the Government Approvals for the
establishment of the EJV.

 

2

--------------------------------------------------------------------------------


 

“Certificate of Approval”

 

means the certificate issued by the Approval Authority for the approval of this
Contract and the establishment of the EJV.

 

 

 

“EJV”

 

shall mean Weida Communications Technology Company Limited, the Sino-foreign
Equity Joint Venture to be formed pursuant to the relevant laws and regulations
of the PRC and this Contract.

 

 

 

“EJV Products and Services”

 

shall mean, collectively, EJV products and services directly related to the
development, marketing, licensing, installation, and licensee support of such
communication products.

 

 

 

“Existing Shareholders”

 

shall refer to Li Shun Xing, Li Xiang Ning, Pang Da Qing and Xie Li,
collectively and each individually.

 

 

 

“Export”

 

shall mean, when referring to a sale or license by the EJV, a sale or license
outside of the PRC Market.

“Government Approval”

 

shall mean any consent, approval, authorization, waiver, grant, concession,
license, exemption, order, registration or certificate granted by any
governmental or administrative body, department, agency, court or commission in
respect of the filings, documents, reports or notices submitted to such
governmental or administrative body, department, agency, court or commission.

 

 

 

“Joint Venture Term”

 

shall mean the duration of the EJV as set forth in Articles 16 and 17.

 

 

 

“Lease Agreement”

 

shall mean the contract signed by the EJV for the lease of the
Office/Laboratories Building.

 

3

--------------------------------------------------------------------------------


 

“Person”

 

shall mean any individual, partnership, association, company, joint venture,
unincorporated organization or government, or agency or political subdivision
thereof.

 

 

 

“PRC Employees”

 

shall mean all employees of the EJV who are PRC citizens holding PRC identity
cards.

 

 

 

“PRC GAAP”

 

shall mean the Generally Accepted Accounting Principles of the PRC.

 

 

 

“PRC Market”

 

shall mean the mainland of the PRC, not including Hong Kong, Taiwan and Macau.

 

 

 

“RMB”

 

Renminbi, the lawful currency of the PRC.

 

 

 

“Site”

 

shall mean the office space located at No.92-3, Bin Jiang West Road, Hai Zhu
District, Guangzhou, Guangdong Province, PRC

 

 

 

“USA”

 

the United States of America.

 

 

 

“USD”, “US Dollars” or “US$”

 

United States dollars, the lawful currency of the USA.

 

 

 

“US GAAP”

 

shall mean the Generally Accepted Accounting Principles of the USA.

 

1.2                                 References to any laws, regulations or
statutory provisions shall, where the context so admits or requires, be
construed as references to those laws, regulations or provisions as respectively
amended, consolidated, extended or re-enacted from time to time, and shall be
construed as including references to any orders, regulations, or other
subordinate legislation made under the laws, regulations or provisions.

 

1.3                                 Unless the context otherwise requires, words
importing the singular only shall include the plural and vice versa, words
importing one gender only shall include all other genders, and words importing
natural persons shall include corporations and un-incorporated associations.

 

1.4                                 The recitals form an integral part of this
Contract and shall be construed and have the same full force and effect as if
expressly set out in the body of this Agreement.

 

4

--------------------------------------------------------------------------------


 

1.5                                References herein to clauses are to clauses
in this Contract unless the context requires otherwise.

 

ARTICLE
2                                                                               
PARTIES TO THE CONTRACT

 

2.1                                 The Parties

 

The Parties to this Contract are:

 

SCL Ventures Ltd., a company registered under the laws of the British Virgin
Islands, with its registered office at                             .

 

Li Shun Xing, a male PRC citizen holding Identity Certificate
number                   ;

 

Li Xiang Ning, a male PRC citizen holding Identity Certificate
number                   ;

 

Pang Da Qing, a male PRC citizen holding Identity Certificate
number                   ; and

 

Xie Li, a female PRC citizen holding Identity Certificate
number                   .

 

2.2                                 Authority

 

Each Party possesses full power and authority to enter into this Contract and to
perform its obligations hereunder.  The authorized representative of each Party
is fully authorized to sign this Contract pursuant to a valid power of attorney
or other valid designation of authority.

 

2.3                                 Warranties and Representations

 

(a)                                  The Existing Shareholders represent and
warrant to SCL that they are legal citizens of the PRC in good standing, that
they possess complete power and authority to execute their responsibilities
herein including executing this Contract, and that such responsibilities are
within the scope of their abilities.

 

(b)                                 SCL represents and warrants to the Existing
Shareholders that it is a valid legal entity in good standing in its home
jurisdiction, it operates in accordance with the laws of the place of its
registration, that it possess complete power and authority to execute its
responsibilities herein, and that such responsibilities are within the scope of
its corporate charter or other applicable organizational documents.

 

(c)                                  Each of the Parties further represents and
warrants to the other Party that, (i) the execution and delivery of this
Contract by such Party, and the documents and agreements provided for herein,
and the consummation by such Party of all transactions contemplated hereby, have
been duly authorized by all requisite corporate or other action; (ii) this
Contract and all such other agreements and obligations entered into and
undertaken in connection with the transactions contemplated hereby to which such
Party is a party constitute or will constitute

 

5

--------------------------------------------------------------------------------


 

legal and binding obligations of such Party following the execution and delivery
thereof valid and legally binding obligations of such Party, enforceable against
it in accordance with their respective terms, subject as to enforcement of
remedies to applicable bankruptcy, insolvency, reorganization and other laws
affecting generally the enforcement of the rights of creditors and subject to a
court’s discretionary authority with respect to the granting of a decree
ordering specific performance or other equitable remedies; (iii) the execution,
delivery and performance by such Party of this Contract and the documents and
agreements provided for herein, and the consummation by such Party of the
transactions contemplated hereby, shall not, with or without the giving of
notice or the passage of time or both:  (A) violate the provisions of any
applicable law; (B) violate the provisions of the applicable organizational and
governing documents of such Party; (C) violate any judgment, decree, order or
award of any court, governmental agency or arbitrator applicable to such Party;
or (D) conflict with or result in the breach or termination of any material term
or provision of, or constitute a default under, or cause any acceleration under,
any license, permit, concession, franchise, indenture, mortgage, lease,
equipment lease, contract, permit, deed of trust or other instrument or
agreement by which such Party is or may be bound; and (iv) such Party is not
precluded by the terms of any contract, agreement or other instrument by which
it is bound from entering into this Contract and the documents and agreements
provided for herein or the consummation by such Party of the transactions
contemplated hereby.  If any provision of this Agreement is found invalid or
unenforceable, the validity or enforceability of the remaining provisions or
portions hereof shall not be affected.

 

(d)                                 Each Party represents and warrants to the
other Party that there has been no change in the business, financial condition
or financial prospects of such Party since September 30, 2001 that may result in
a material adverse effect on either (i) the information or assumptions
previously provided to the other Party or (ii) such Party’s ability to perform
its obligations under this Contract.

 

2.4                                 Expenses

 

Each of the Parties shall pay its own attorneys’ fees and expenses associated
with the negotiation and preparation of this Agreement and the various documents
mentioned herein.  The Existing Shareholders shall be responsible for obtaining
the necessary Governmental Approvals.

 

6

--------------------------------------------------------------------------------


 

ARTICLE
3                                                                               
OPERATION OF THE JOINT VENTURE

 

3.1                                 Name and Address of the EJV; Branches

 

(a)                                  The name of the EJV shall be
“                               ” in Chinese, and “ Weida Communications
Technology Company Limited” in English.

 

(b)                                 The legal address of the EJV shall be at
No.92-3, Bin Jiang West Road, Hai Zhu District, Guangzhou, Guangdong Province,
PRC.

 

(c)                                  The EJV may establish branch offices inside
or outside the PRC with the approval of the Board and the relevant government
authorities of the PRC and/or the applicable country.

 

3.2                                 Limited Liability Company

 

The form of organization of the EJV is a limited liability company.  The
Parties, in proportion to their respective contribution to the registered
capital of the EJV, shall share the profits, risks and losses.  However, the
liability of each Party shall be limited to the amount of its contribution due
or made to the registered capital of the EJV.

 

3.3                                 Laws and Decrees

 

The EJV is a legal person established under the laws of the PRC.  The activities
of the EJV are governed and protected by the laws, decrees and relevant rules
and regulations of the PRC.

 

ARTICLE
4                                                                               
PURPOSE AND SCOPE OF BUSINESS

 

4.1                                 Purpose of the EJV

 

The purpose of the EJV shall be: Improving co-operation of the Parties, adopting
advanced and practical techniques and introducing scientific management in the
Business, increasing the quality of products and service, developing new
products, meeting competition successfully for price and quality both in
domestic and international markets, and raising economic efficiency so as to
enable the investors to gain satisfactory benefits.

 

4.2                                 Business Scope of the EJV

 

The business scope of the EJV shall be:  technology services for communication
networks; development of software and hardware technology for communication
networks; sale of equipment related to communication networks; and domestic VSAT
communication business.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 5                                        TOTAL AMOUNT OF INVESTMENT AND
REGISTERED CAPITAL

 

5.1                                 Total Investment

 

Unless otherwise agreed by the Parties and the Approval Authority, the total
amount of investment (including loans required or obtained by the EJV) of the
EJV shall be USD4,833,836.

 

5.2                                 Registered Capital

 

The registered capital of the EJV shall be USD 2,416,918, of which the Existing
Shareholders shall contribute seventy five percent (75%), and SCL shall
contribute twenty five percent (25%). The contribution to the Registered Capital
of the EJV shall be as follows:

 

Name

 

RMB

 

USD

 

Percentage of
Equity Owned

 

SCL

 

5,000,000

 

604,230

 

25

%

The Existing Shareholders

 

15,000,000

 

1,812,689

 

75

%

Total

 

20,000,000

 

2,416,918

 

100

%

 

5.3                                 Contributions to Capital

 

SCL shall contribute its investment to the EJV in US Dollars.  The Existing
Shareholders shall contribute their investment to the EJV in RMB. After
contribution, certificates of investment will be issued to the Parties.

 

5.4                                 Contribution Schedule

 

(a)                                  The Existing Shareholders have already made
their contribution to the EJV before the date of the Execution Date.

 

(b)                                  SCL shall be deemed as having fully paid
its contribution to the EJV upon its paying to the Existing Shareholders the
consideration as described in the Equity Interest Transfer Agreement.

 

5.5                                 Additional Financing

 

(a)                                  Besides the registered capital, the EJV’ s
operations will be financed from the following sources:

 

(i)                                     loans in RMB or US$ ;

 

8

--------------------------------------------------------------------------------


 

(ii)                                  net earnings which are generated from
sales and licenses of EJV Products and Services and which are retained after
distribution of dividends (if any) to the Parties; and

 

(iii)                               other lawful sources as determined by the
Board.

 

5.6                                                         Assignment of
Registered Capital

 

(a)                                  Except as otherwise permitted by this
Contract or the Articles of Association, the Existing Shareholders shall not
sell, assign, pledge, hypothecate, mortgage or otherwise transfer their/its
contribution to the registered capital of the EJV except with the prior written
consent of SCL followed by approval by the Board, and subject to the receipt of
all necessary Government Approvals including the approval of the Approval
Authority.

 

(b)                                 After obtaining all of the consents and
approvals referred to in Article 5.6(a) above, a Party desiring to transfer its
contribution to the registered capital to the EJV (the “Offering Party”) shall
first offer such contribution in writing to the other Party (the “Offered
Parties”). Such offer shall include the amount, price, and terms and conditions
of the contribution to be transferred. The Offered Parties shall have ninety
(90) days from the date of receipt of said offer in which to notify the Offering
Party of acceptance of the offer.  If a Party accepts the offer, the Party shall
submit a price bid within ten (10) days.  The Party offering the price shall be
entitled to purchase the offered contribution.

 

(c)                                  In the event that more than one Party
wishes to purchase all or any part of the offered contribution to the registered
capital, the Party(ies) making the highest offer shall prevail. In the event
that more than one Party has made the highest offer the offered contribution
shall be equally split among such Parties.

 

(d)                                 In the event the Offered Parties do not wish
to purchase all or any part of the offered contribution to the registered
capital, the Offering Party may transfer the part of the offered contribution
that was not purchased by the other Parties to a third party, with the approval
of the Board. Such transfer shall not be completed until the third party
acquiring the contribution has first executed a contract containing terms and
conditions in which the third party becomes bound by all the provisions of this
Contract, its attachments, and the Articles of Association. The terms and
conditions under which the transfer is concluded shall not be more preferential
than those originally offered to the other Parties, and the Offering Party shall
provide the other Parties hereto with a duplicate of the executed written
agreement with the transferee.

 

(e)                                  Notwithstanding Articles 5.6 (a) and (b),
SCL shall have the right, to transfer its contribution to the registered capital
of the EJV to a successor in interest of its entire business, to a Person which
is at least fifty percent (50%) controlled directly or indirectly by SCL, or to
a Person which controls directly or indirectly fifty percent (50%) or more of
SCL.  The transferee shall assume all of the

 

9

--------------------------------------------------------------------------------


 

transferor’s responsibilities herein and shall provide a written guarantee to
the non-transferring Parties that it is permitted to assume all such
responsibilities.

 

(f)                                    Notwithstanding Article 5.6 (b) and (c)
above, in regard to the transfer of the EJV registered capital, unless the Board
agrees to convert the status of the EJV to a local enterprise from a
Sino-foreign joint venture, SCL may not reduce the percentage of its share of
the EJV’s registered capital below twenty-five percent (25%).

 

(g)                                 All transfers of contributions by a Party
under this Article 5.6 shall be subject to the validation or approval of all
necessary authorities of the PRC, and shall not become effective until such
validation or approval has been obtained.  After the necessary validation or
approval is obtained, the Parties shall correspondingly amend this Contract and
the Articles of Associations and the EJV shall renew and revise its registration
with the relevant PRC administration for industry and commerce.  Neither the
business of the EJV nor the performance of its contracts shall be interrupted
nor its organizational structure affected by any such transfer.

 

5.7                                 Increase and/or Decrease of Registered
Capital

 

Any increase and/or decrease in the registered capital of the EJV must be
approved by the Board and submitted to the Approval Authority for examination
and approval.  Upon receipt of the approval by the Approval Authority, the EJV
shall register the change in capital with the relevant PRC administration for
industry and commerce.  The Board shall set the contribution schedule for the
capital change consistent with applicable PRC laws and regulations. The Board
shall set the contribution schedule for the capital change consistent with
applicable PRC laws and regulations.

 

5.8                                 Taxes, Import Duties and Levies on Capital
Contribution

 

To the extent capital contributions are not exempt from value-added taxes and
other taxes, the Parties shall use their best efforts to obtain such exemptions.
In case any value added taxes or other taxes or custom duties are (to be) levied
on the capital contributions, such custom duties and taxes shall not be
considered as part of the capital contribution by that Party, and shall be borne
by the EJV.

 

ARTICLE
6                                                                               
RESPONSIBILITIES OF THE PARTIES

 

6.1                                 Responsibilities of The Existing
Shareholders

 

In addition to his other obligations under this Contract, The Existing
Shareholders shall have the following responsibilities:

 

(a)                                  applying for all PRC Government Approvals
that are reasonably required for the operation of the EJV in the manner
contemplated by this Contract;

 

(b)                                 assisting the EJV in procuring equipment
required by the EJV and assisting the EJV in obtaining licensing from Affiliates
of the Existing Shareholders of

 

10

--------------------------------------------------------------------------------


 

production processes and essential technologies required for the production of
EJV Products and Services;

 

(c)                                  assisting the EJV in procuring materials;

 

(d)                                 assisting the EJV in obtaining qualified
management, operations and financial personnel in the PRC to the extent
reasonably practicable;

 

(e)                                  assisting the EJV in obtaining training
including technical, marketing, management and business development training for
its personnel;

 

(f)                                    assisting the EJV in ensuring the
quantity and quality of the equipment and materials purchased by the EJV;

 

(g)                                 assisting  in applying for all tax and duty
reductions and exemptions and other investment incentives available to the EJV
under applicable law;

 

(h)                                 at the cost of the EJV, assisting the EJV in
obtaining: (i) sufficient supply of water, gas, and electricity; (ii) sufficient
facilities of telephone, fax and network; and (iii) other infrastructure and
similar necessary requirements for the operation of the EJV, at favorable prices
and conditions;

 

(i)                                     continuing to serve the EJV in their
current capacity, and indemnifying all losses and costs incurred by SCL due to
their resignation(s) or impediments to the EJV, unless such resignation has the
prior written approval of  SCL; and

 

(j)                                     handling such other matters as assigned
by the Board from time to time.

 

6.2                                 Responsibilities of SCL

 

In addition to their other obligations under this Contract, SCL shall have the
following responsibilities:

 

(a)                                  infusing its registered capital
contributions pursuant to Article 5 of this Contract;

 

(b)                                 assisting the EJV in procuring equipment
required by the EJV;

 

(c)                                  assisting the EJV in obtaining qualified
management, operations and financial personnel in the PRC to the extent
reasonably practicable;

 

(d)                                 assisting the EJV in obtaining training
including technical, marketing, management and business development training for
its personnel;

 

(e)                                  handling such other matters as assigned by
the Board from time to time.

 

11

--------------------------------------------------------------------------------


 

ARTICLE
7                                                                               
LICENSING AND SALE OF JV PRODUCTS AND SERVICES

 

7.1                                 PRC Sales Channels

 

The EJV Products and Services may be sold by the EJV in the PRC or overseas
markets in the manner determined by the Board.

 

7.2                                 Laws and Regulations

 

The Parties shall comply with, and shall make efforts to ensure that the EJV
complies with, all relevant laws and regulations of the PRC and any other
country the EJV then does business, regarding the export of products or
technical information from the PRC or use of products or technical information
within the PRC.

 

ARTICLE
8                                                                               
BOARD OF DIRECTORS

 

8.1                                 Board Composition; Chairman

 

(a)                                  The Board is the highest authority of the
EJV and shall be deemed established on the date of issuance of the EJV’s
Business License. It shall discuss and determine all issues regarding the EJV as
required by this Contract.  The Board shall be composed of five (5) directors. 
For as long as the Parties’ contribution to the registered capital is as stated
in Article 5.2, two of the directors shall be appointed by SCL and the other two
shall be appointed by the Existing Shareholders, and one shall be appointed
jointly by (i) SCL and (ii) collectively, the Existing Shareholders.

 

(b)                                 The Board shall have one Chairman (the
“Chairman”).  The Chairman shall be appointed by SCL.  So long as the PRC law
requires, the Chairman shall be the legal representative of the EJV.  Neither
the Chairman nor any other member of the Board nor any of the Existing
Shareholders may by himself bind the Board or the EJV.  Whenever the Chairman is
unable to perform his responsibilities, another individual (whether current
director or otherwise) shall be authorized by the Chairman to represent him.

 

8.2                                 Term of Directors

 

The term of appointment of each director shall be four years.  A director whose
term of appointment has expired may be re-appointed by the Party or Party(ies)
that originally made the appointment.

 

8.3                                 Vacancies

 

(a)                                  Should the office of a director of the EJV
become vacant for any reason, the Party (or in their absence the remaining board
members so selected by that Party) who originally appointed the director shall
appoint a replacement.

 

12

--------------------------------------------------------------------------------


 

(b)                                 Any Party may at any time dismiss without
cause a director appointed by such Party and appoint another director in his/her
place.

 

8.4                                 Appointment

 

After a director is dismissed, a new director shall be appointed, upon 10 days
prior written notice from the appointing Party to the other Party. The notice
shall include the director’s resume. Such appointment shall be submitted to the
relative authorities for record.

 

8.5                                 Meetings

 

(a)                                  The Board shall meet at least once every
year.  Such meetings shall be called and presided over by the Chairman.  When
the Chairman or SCL considers it necessary, or at the written request of at
least two (2) of the directors, an interim meeting of the Board shall be
convened.  In the event the Chairman is not able or refuses to call and preside
over any meeting of the Board, any Director designated by SCL shall have the
right to call and preside over such meetings.  Board meetings shall be held at
the offices of the EJV, unless otherwise determined by the Board.  A Board
member may attend the meeting via teleconference.  The Board shall appoint a
secretary who shall prepare detailed minutes of all matters addressed at the
Board meetings.  The minutes of the meetings shall be kept in English and
Chinese by the Secretary, signed by all of the directors present at the meeting,
filed by the EJV, and a copy promptly distributed to all directors.

 

(b)                                 The quorum necessary to hold meetings of the
Board shall be three (3) directors, including at least one director appointed by
SCL.  Unless there is a quorum, the directors present at a meeting shall not
act.  In the event that the Chairman calls a Board meeting and there is no
quorum, then within 3 days after the date of the intended Board meeting, the
Chairman shall call another meeting (to be held not more than 7 days after the
intended meeting); and in the event that there is still no quorum, the quorum
shall be reduced to two (2) Directors.

 

(c)                                  If a director is unable to attend a meeting
of the Board, he may by properly executed proxy authorize another person,
including another director, to represent him and vote for him at the meeting. 
Any person so authorized shall have a separate vote for the director he/she is
representing in addition to his own vote as director, and each director he/she
represents shall be counted for the purposes of the quorum.

 

(d)                                 Each director shall be notified of the
holding of a meeting of the Board and of the proposed agenda at least ten (10)
days prior to the date on which the meeting is to be held, but such period may
be shortened upon the written consent of all of the directors.

 

(e)                                  The EJV may, at the sole discretion of the
Board, pay compensation to the directors for their services to the EJV. 
However, all reasonable costs of air travel,

 

13

--------------------------------------------------------------------------------


 

meals, accommodation, and other expenses incurred by the directors for the
purpose of attending meetings of the Board shall be borne by the EJV.

 

8.6                                 Voting

 

(a)                                  Except as otherwise provided in Article
8.6(c) of this Contract and in the Articles of Association, all resolutions of
the Board shall require a majority of the votes of the directors present at the
meeting who constitute the necessary quorum.  If upon any resolution there is a
deadlock, such resolution shall be deemed to be rejected.  Neither the Chairman
nor any other director shall have a tie-breaking vote, except in the event that
there are then only four directors duly appointed present, in which event the
Chairman shall have a tie-breaking vote.

 

(b)                                 Each director present at a meeting of the
Board shall have one (1) vote unless representing another director in accordance
with Article 8.5(c).

 

(c)                                  As long as PRC law requires, the following
matters shall require a resolution of the Board adopted by the unanimous vote of
all directors present at a validly called meeting of the Board:

 

(i)                                     Amendment of Articles of Association of
the EJV;

 

(ii)                                  Termination and dissolution of the EJV;

 

(iii)                               Increase or reduction of the registered
capital of the EJV;

 

(iv)                              Merger or division of the EJV.

 

8.7                                 Written Resolution

 

(a)                                  All Board resolutions shall be in writing
and must be signed by at least two members of the Board attending the meeting. 
Facsimile signatures shall be sufficient and resolutions may be signed in
counterparts. The date of Board approval of such resolutions shall be the date
on which the last director required signs such resolutions.

 

(b)                                 A Board resolution may be passed without the
requirement of a Board meeting, by circulating a written resolution among the
Board members. Such resolutions must be signed by at least the number of
directors constituting a quorum (including any quorum pursuant to Article
8.5(b), if applicable) for a meeting of the Board.  Such resolution shall be as
valid as if passed at a meeting of the Board duly convened and held.  The date
of Board approval of such resolution shall be the date on which the last
director required to constitute a quorum signs the resolution. Facsimile
signatures shall be sufficient and the resolutions may be signed in
counterparts.

 

8.8                                 Exercise of Voting Powers

 

The Parties undertake to exercise or to procure the exercise of all voting
powers at all meetings of the EJV and through their representatives on the Board
to pass such

 

14

--------------------------------------------------------------------------------


 

resolutions and to take such actions as will make possible the implementation of
the purpose of this Contract.

 

8.9                                 Power of the Board

 

The power of the Board shall include but not limited to:

 

(a)                                  designating the directors and the Senior
Staff of the EJV and of any entity invested by the EJV representing the EJV; and

 

(b)                                 handling any other matters, which are deemed
necessary by the Board.

 

ARTICLE
9                                                                               
OPERATION AND MANAGEMENT

 

9.1                                 Senior Staff

 

The senior staff (“Senior Staff”) of the EJV may include but is not limited to
the General Manager, the Controller, the Chief Financial Officer, the Marketing
Manager, the Chief Technology Officer, and the Human Resources Manager.

 

9.2                                 Appointment, Nomination and Scope of
Responsibility

 

(a)                                  There shall be only one General Manager of
the EJV. The General Manager shall report to the Board and shall initially be
appointed by SCL; however, the Board has the power to remove the General Manager
and appoint one of its choosing, as it deems necessary.

 

(b)                                 The General Manager shall implement the
resolutions of the Board, be responsible for the daily management and operation
of the EJV, and shall appoint and dismiss subordinates.

 

(c)                                  The General Manager shall, whenever
requested by at least two (2) of the directors and upon notice, bring before the
Board all requested records relevant to the EJV’s operations.

 

9.3                                 Transfer and Dismissal of Senior Staff

 

The Senior Staff shall be recommended by the General Manager and appointed and
dismissed by the Board; however, the Controller and the Chief Financial Officer
of the EJV can only be appointed and dismissed by SCL.

 

ARTICLE
10                                                                         SITE
AND OTHER FACILITIES

 

10.1                           The Office and any other facilities shall be at
such locations as the Board of Directors shall designate from time to time.

 

15

--------------------------------------------------------------------------------


 

ARTICLE
11                                                                        
CONDITIONS PRECEDENT FOR COMPLETION

 

11.1                           The obligations of the Parties under this
Contract, other than Articles 15, 17, 18, 19 and 23, are subject to fulfillment,
unless waived by SCL, of each of the following conditions:

 

(a)                                  The Equity Interest Transfer Agreement,
Articles of Association, and any and all other documents needed to satisfy all
necessary authorities of the PRC, have been duly executed by the Existing
Shareholders, SCL, and Weida (if necessary).

 

(b)                                 The Business License for the EJV has been
issued.

 

(c)                                  The requirements of the State
Administration on Foreign Exchange have been satisfied.

 

(d)                                 The due diligence study by the financial and
legal counsel of SCL has been completed to the satisfaction of SCL, in its sole
discretion.

 

(e)                                  The necessary approval from SCL’s Board of
Directors has been obtained.

 

(f)                                    The necessary resolutions of the Board
and the General Meeting of Weida, duly approving the transactions contemplated
by this Agreement and the Equity Interest Transfer Agreement, have been
obtained.

 

(g)                                 Weida and the Existing Shareholders have
executed the Representations and Warranties and Undertakings, which is an
attachment to the Equity Interest Transfer Agreement, and all of the matters
described therein are true and completed.

 

ARTICLE
12                                                                         LABOR
MANAGEMENT

 

12.1                           Government Principles

 

Except as otherwise provided in this Contract, matters relating to the
recruitment, employment, dismissal, resignation, wages, welfare and other
matters concerning the staff and workers of the EJV shall be subject to the
labor law of the PRC and other relevant laws and regulations.

 

16

--------------------------------------------------------------------------------


 

12.2                           Employment Contracts

 

(a)                                  The EJV shall enter into labor employment
contracts with its employees.

 

(b)                                 All employment agreements with the senior
management and key technical personnel shall be satisfactory to SCL, as to the
form and substance of the agreement and as to the employees engaged.

 

12.3                           Labor Union

 

PRC Employees shall have the right to establish a labor union in accordance with
the PRC Trade Union Law and other relative laws, and the EJV shall create and
pay to a Union Fund and the PRC Employees shall pay labor union dues in
accordance therewith.

 

12.4                           Conformity with Labor Protection Rules

 

The EJV shall conform to laws and regulations of the PRC government concerning
labor protection.  Labor insurance for the PRC Employees of the EJV shall be
handled in accordance with the relevant laws and regulations of the PRC
government.

 

ARTICLE
13                                                                        
FINANCIAL AFFAIRS AND ACCOUNTING

 

13.1                           Financial Affairs and Accounting

 

The Controller or Chief Financial Officer shall head the EJV’s Financial
Department and shall be responsible for the EJV’s financial and accounting
matters.

 

(a)                                  RMB shall be used as the bookkeeping
currency of the EJV.  Cash, deposits, accounts payable and receivable, income
and expenses shall  be set forth in the currency in which they are paid or
received.  All financial statements of the EJV shall be presented in both RMB
and USD.

 

(b)                                 For purposes of preparing the EJV’s accounts
and statements of the Parties’ contributions, and for any other purposes where
it may be necessary to effect a currency translation, such translation shall be
in accordance with the posted exchange rate as determined by the middle rate for
buying and selling, announced by the People’s Bank of China on the date of
actual payment.

 

(c)                                  Subject to the Board’s determination, the
accounting, tax and fiscal year for the EJV shall commence on January 1 and end
on December 31.  The accounting, tax and fiscal year for the first year of
operation of the EJV shall begin on the Effective Date and shall end on December
31 of the same year.

 

(d)                                 All local expenses of the EJV including but
not limited to, expenses of materials, wages for PRC personnel, taxes, duties,
charges, services and utilities, shall be paid for in RMB.

 

17

--------------------------------------------------------------------------------


 

(e)                                  The Controller (or the financial manager of
the EJV resident in the PRC) shall prepare the EJV’s monthly financial
statements in English in accordance with US-GAAP.  For the purpose of such
statements, the accounting, tax and fiscal year for the EJV applied in such
statements, notwithstanding the Article 13.1 (c) above, shall commence on July 1
of each year and end on June 30 of next year, unless modified by the Board.

 

(f)                                    At the end of each fiscal quarter, a set
of financial statements shall be prepared in Chinese and English setting out all
the details required by the Accounting Regulations of both PRC GAAP and US
GAAP.  A copy of these statements shall be sent to each Party and to each
director and shall be created in accordance with the provisions of Article 13
hereof.

 

(g)                                 The Parties shall have the right, upon
reasonable prior notice, to request from the Controller to review the books and
records of the EJV and to make copies of any of the books and records for their
own use.  If requested by a Party, the accounting staff of the EJV shall
cooperate with such Party in providing all financial information of the EJV
reasonably required by such Party.

 

13.2                           Bank Accounts

 

(a)                                  The EJV shall maintain both RMB and foreign
exchange bank account(s) in the PRC.  Subject to the approval by the Board and
relevant PRC authorities, the EJV may also open foreign currency accounts in
banks outside the PRC.  One or more individuals as designated by the Board in
accordance with the EJV’s accounting procedures shall operate these bank
accounts.

 

(b)                                 Except as otherwise agreed by the Board, the
amount standing to the credit of the EJV in the foreign exchange account shall
remain in foreign exchange and shall not be converted into RMB.

 

13.3                                                   Profits Distribution

 

(a)                                  Prior to the distribution of net profits of
the EJV to the Parties, the EJV shall allocate from the net after-tax profits of
the EJV for the creation (and in subsequent years maintenance) of the reserve,
expansion, and bonus and welfare funds.  The allocation percentages of the above
mentioned three funds shall be decided by the Board.

 

(b)                                 After the payment of income and other tax
and allocation to the three (3) funds, the Board may at its discretion declare
any remaining profits or a portion thereof to be payable in dividends to the
Parties on a pro-rata basis in accordance with their respective contribution in
the Registered Capital of the EJV as set out in Article 5.2 of this Contract or
in each case as adjusted to reflect the then current registered capital
contributions.  Dividends payable shall be paid in RMB or US Dollars, at the
direction of each Party.  Dividends, if any, shall be distributed annually in
accordance with the EJV’s accounting fiscal year, unless modified by the Board.

 

18

--------------------------------------------------------------------------------


 

(c)                                  SCL shall be entitled to remit freely out
of the PRC any monies whether dividends, royalties, fees, or otherwise, in
accordance with the foreign exchange regulations of the PRC.  Profits remaining
after the payment of dividends to the Parties, if any, shall remain in a
retained earnings account to be used by the EJV in the manner determined by the
Board from time to time.

 

13.4                           Appointment of Auditor

 

SCL shall appoint, dismiss or change the auditor of the EJV.

 

ARTICLE
14                                                                        
TAXATION, FEES AND LEVIES, AND INSURANCE

 

14.1                           Income Tax, Customs Duties and Other Taxes

 

The EJV shall pay tax under the relevant laws of the PRC and the tax regulations
applicable to the EJV.  Employees of the EJV shall pay their individual income
tax in accordance with the PRC Income Tax Law and other relevant laws and
regulations of the PRC.

 

ARTICLE
15                                                                        
CONFIDENTIALITY

 

15.1                           Confidential Information

 

For purposes of this Contract, “Confidential Information” shall mean all oral,
written and/or tangible information concerning the business, commerce,
technology, finance, labor, tax of the Parties, and the existence, terms and
conditions or amendments of this Contract, and all Attachments, schedules,
exhibits and amendments hereto and thereto shall be considered Confidential
Information protected under this Article.

 

15.2                           Treatment of Confidential Information

 

Unless otherwise required by law of PRC or the USA, during the term of this
Contract, each Party and its Affiliates (where applicable), shall refrain from
disclosing, divulging, discussing or otherwise making available, any
Confidential Information made available in the course of the transaction(s)
contemplated hereby, except as provided for in Article 15.3 below.  Each Party
will not use and will cause its Affiliates (where applicable) to not use such
Confidential Information for any purpose other than the performance of its
obligations under this Agreement.  Each Party shall cause its employee or agent
to obey the confidential requirements hereof for Confidential Information.

 

15.3                           Excluded Information

 

Notwithstanding the foregoing, information shall not be deemed confidential and
recipient shall have no obligation with respect to any such information which:

 

(a)                                  is shown to be in the public domain by
means other than as a consequence of a breach of this Contract, or

 

19

--------------------------------------------------------------------------------


 

(b)                                 was disclosed by a third party; or.

 

(c)                                  was legally known by the recipient prior to
the date of disclosure; or

 

(d)                                 was independently developed by recipient

 

15.4                           Provision of Information to Regulatory Bodies

 

Nothing in this Contract shall be construed to limit any Party’s ability to
provide information to any applicable regulatory body, including the governments
of the PRC and USA or their political subdivisions and their respective agencies
and instrumentalities, to the extent required by law.

 

15.5                           Other Restrictions

 

Notwithstanding anything in this Article 15 to the contrary, in the event that
any Confidential Information is also subject to a limitation on disclosure or
use contained in another written agreement between the Parties which is more
restrictive than the limitations contained in this Article 15, then the
limitations in such agreement shall supersede this Article 15.

 

15.6                           Use of Information in Individual Employment
Contracts

 

The individual employment contracts of all EJV employees shall contain
conditions regarding use of Confidential Information of the EJV.

 

15.7                           Survival

 

The provisions of Articles 15 shall survive the termination of this Contract and
the termination, dissolution or liquidation of the EJV for a period of five (5)
years.

 

ARTICLE
16                                                                         THE
JOINT VENTURE TERM

 

16.1                           Joint Venture Term

 

The Joint Venture Term shall commence on the date of the issuance of the
Business License and shall expire, unless extended or sooner terminated, thirty
(30) years after the date of the issuance of the Business License.

 

16.2                           Extension of the Joint Venture Term

 

At least one (1) year prior to the expiration of the Joint Venture Term, the
Parties may discuss the extension of the term.  If the Parties agree, an
application for such extension shall be submitted to the Approval Authority for
approval no less than six (6) months prior to the expiration of the Joint
Venture Term.  If the Parties fail to reach an agreement six (6) months prior to
the expiration of the Joint Venture Term, termination proceedings shall
immediately commence.

 

20

--------------------------------------------------------------------------------


 

ARTICLE
17                                                                        
TERMINATION AND LIQUIDATION

 

17.1                           Termination by Any Party

 

This Contract shall terminate upon the expiration of the Joint Venture Term,
unless extended pursuant to Article 16.2.  In addition, a non-breaching Party
may terminate this Contract, in accordance with this Article 17.1, upon the
commission of any one or more of the following events by the other Party, prior
to the expiration of the Joint Venture Term by written notice to the other Party
without the need of a Board resolution:

 

(a)                                  if SCL or The Existing Shareholders commits
a material breach of this Contract, the Articles of Association, and such breach
is not cured within sixty (60) days after receipt of written notice to the Party
in breach;

 

(b)                                 if SCL or The Existing Shareholders,
transfers its equity participation in the EJV in violation of the provisions of
this Contract or the Articles of Association;

 

(c)                                  for any other reason, which allows
termination by a Party without a Board resolution as provided for in the other
provisions of this Contract or the Articles of Association, but not specifically
set forth in this Article 17.1, or in accordance with any applicable laws and
regulations.

 

17.2                           Pre-Termination Consultations

 

In the event that any Party gives notice of a desire to terminate  this Contract
for a reason stipulated under Article 17.1, the Parties shall within a two (2)
month period after such notice is given conduct negotiations and endeavor to
resolve the reason which prompted the notification of termination.  If the
reason(s) that prompted the notification of termination cannot be resolved to
the satisfaction of the Parties, the dispute shall be submitted to arbitration
pursuant to Article 21 of this Contract. The consultations that occur pursuant
to this section shall be exclusive of any other consultations required by these
Articles.

 

17.3                           Termination in General

 

If  this Contract is terminated because its term has expired or for a reason
other than that specified in Article 17.4 below, any Party may negotiate to
purchase by itself or a third party it designated the participation of the other
Party.  If within 90 days of termination no Party desires to exercise such
right, the Parties cannot agree which Party will exercise such right, or the
Parties cannot agree on the terms of the exercise of such right, the Parties,
through the Board, shall immediately take steps to liquidate the EJV in
accordance with Article 17.5 of this Contract.

 

17.4                           Termination

 

(a)                                  If  this Contract is terminated due to a
material breach or other circumstance in accordance with Article 17.1 of this
Contract, the Party giving notice of termination (the “Purchaser”) will have the
right to purchase or designate a third

 

21

--------------------------------------------------------------------------------


 

party to purchase the equity interest of the Party causing the event that gives
rise to a termination right (the “Seller”) at the lesser of Net Book Value and
the Fair Market Value of the Seller’s contribution to the EJV. Failure of the
Purchaser to exercise its election under this Article 17.4 shall not constitute
a waiver of such election with respect to any subsequent right hereunder.  In
calculating Net Book Value and Fair Market Value, the calculation shall be made
as of the last calendar day of the month prior to the date of the action causing
the need for such calculation.

 

(b)                                 The value of a Party’s contribution to the
EJV shall be determined as follows:

 

(i)                                    The Net Book Value of a Party’s
contribution shall be equal to the ratio that such Party’s contribution to the
registered capital bears to the total amount of registered capital contributed
by all the Parties multiplied by the Net Book Value of the EJV.

 

(ii)                                  The Fair Market Value of a Party’s
contribution shall be equal to the ratio that such Party’s contribution to the
registered capital bears to the total amount of registered capital contributed
by all the Parties multiplied by the Fair Market Value of the EJV.

 

(c)                                  The value of the EJV shall be determined as
follows:

 

(i)                                     The EJV’s auditing firm shall determine
the Net Book Value of the EJV.  The Net Book Value of the EJV shall be equal to
the value of all assets of the EJV (including but not limited to accumulated but
unpaid dividends) minus all actual liabilities of the EJV, in each case as
indicated on the EJV balance sheet in accordance with US GAAP.  The Net Book
Value of the EJV shall also be reduced by any pending latent taxes or
governmental charges.

 

(ii)                                  The Fair Market Value of the EJV shall be
equal to the fair market value of the EJV as a going concern as determined by
agreement of each of the Parties, or if the Parties cannot so agree, by a firm
of internationally recognized investment bankers jointly selected by the
Parties, or if the Parties cannot agree on a firm, by the EJV’s auditors
appointed in accordance with Article 13.4 hereof.  The determination of the
investment bank or the EJV’s auditors, if applicable, shall be final and
conclusive on all Parties.  The Parties shall share equally the cost of
determining the Fair Market Value of the EJV to be sold and purchased pursuant
hereto.

 

(iii)                               In determining the Fair Market Value of the
EJV, the investment bank or the auditing firm shall give special consideration
to:

 

(A)                              assets or liabilities having a value which
deviates considerably from the value stated in the EJV’s books;

 

22

--------------------------------------------------------------------------------


 

(B)                                latent taxes or other governmental charges
pending for the accounting year in question, or for previous years;

 

(C)                                other latent liabilities not included in the
annual accounts, such as employee benefits, pensions, guarantees and sureties.

 

(d)                                 If the Purchaser exercises its right under
this Article 17.4, each Party agrees to use its best efforts to comply with all
laws, rules, regulations and requirements of any governmental entity applicable
to such purchase and sale, to cooperate in establishing the purchase price in an
expeditious manner and to cause its representatives to take whatever action
necessary to effectuate the purchase in a timely manner.  If the Purchaser does
not elect to exercise its right under this Article 17.4 within six (6) months
from the date of termination, the Parties through the Board shall immediately
take steps to liquidate the EJV in accordance with Article 17.5.

 

17.5                                                   Dissolution and
Liquidation

 

(a)                                  When necessary, the Board shall establish
the procedures and principles for the liquidation and establish a “Liquidation
Committee”. The Liquidation committee shall consist of three individuals, two of
whom shall be designated by SCL, and the third by the Existing Shareholders. The
Liquidation Committee may act upon resolution by a 2/3 majority.  The Parties
shall share the cost of the members of the Liquidation Committee on a pro-rata
basis in accordance with their respective contribution in the Registered Capital
of the EJV as set out in Article 5.2 of this Contract.

 

(b)                                 The tasks of the Liquidation Committee are:

 

(i)                                     to conduct a thorough assessment of the
EJV’s assets and its creditors’ rights and debtors’ obligations;

 

(ii)                                  to prepare a comprehensive statement of
the EJV’s assets and liabilities;

 

(iii)                               to formulate the method of valuation of the
assets;

 

(iv)                              to formulate the liquidation plan;

 

(v)                                 to appoint independent experts to assess the
value of the EJV assets, as deemed necessary.

 

(c)                                  In valuing and selling physical assets, the
Liquidation Committee shall use every effort to obtain the highest possible
price for such assets.  After liquidation and the settlement of all outstanding
debts of the EJV, the joint account shall be paid over to the Parties on a
pro-rata basis in accordance with their respective shares in the registered
capital of the EJV. All amounts payable to the Parties pursuant to this Article
17 shall be paid promptly in US Dollars if required by such Parties.

 

23

--------------------------------------------------------------------------------


 

(d)                                 The activities of the Liquidation Committee
shall be reported to the relevant authorities. During liquidation, the
Liquidation Committee shall be the legal representative of the EJV.

 

ARTICLE
18                                                                        
NON-COMPETITION

 

18.1                           Each of the Existing Shareholders agrees that
during the Joint Venture Term he/she will not, directly or indirectly, do or
suffer any of the following:

 

(a)                                  Own, manage, control or participate in the
ownership, management, or control of, or be employed or engaged by or otherwise
affiliated or associated as a consultant, an independent contractor, an officer,
director, or shareholder of a corporation, or otherwise, with any other
corporation, partnership, proprietorship, firm, association, or other business
entity, or otherwise engage in any business which is engaged in any manner in,
or otherwise competes with, the business of the EJV, its subsidiaries,
affiliated entities and franchises within the PRC, or in any other metropolitan
or other geographic area in which the EJV or any of its subsidiaries, affiliated
entities or franchisees, then conducts its business, provided, however, that the
ownership of not more than one percent (1%) of the stock of any publicly traded
corporation shall not be deemed a violation of this covenant;

 

(b)                                 Employ, assist in employing, or otherwise
associate in business with any present, former or future employee of the EJV,
its subsidiaries, affiliated entities and franchises within the PRC; and

 

(c)                                  Induce any person who is an employee of the
EJV, officer or agent of the EJV, or its subsidiaries or affiliated entities to
terminate said relationship.

 

18.2                           Each Existing Shareholder expressly agrees and
understands that the remedy at law for any breach by him/her of this Article 18
will be inadequate and that the damages flowing from such breach are not readily
susceptible to being measured in monetary terms.  Accordingly, it is
acknowledged that upon adequate proof of violation of any legally enforceable
provision of this Article 18, irreparable injury shall be presumed and SCL shall
be entitled to immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach.

 

18.3                           Nothing in this Article 18 shall be deemed to
limit SCL’s remedies at law or in equity for any breach by an Existing
Shareholder(s) of any of the provisions of this Article 18, which may be pursued
or availed of by SCL.  In the event Employee shall violate any legally
enforceable provision of this Article 18 as to which there is a specific time
period during which he/she is prohibited from taking certain actions or from
engaging in certain activities, as set forth in such provisions, then, in such
event, such violation shall toll the running of such time period from the date
of such violation until such violation shall cease.

 

18.4                           In the event that any provision of this Article
18 is found to be unenforceable as to time or geographic restriction(s), then
such unenforceable restriction(s) shall be modified to restrict only to the
extent enforceable by law, and shall continue in full force and effect.

 

24

--------------------------------------------------------------------------------


 

18.5                           Each Existing Shareholder has carefully
considered the nature and extent of the restrictions upon him/her and the rights
and remedies conferred upon SCL under this Article 18 and hereby acknowledges
and agrees that the same are reasonable in time and territory, and are not
contrary to the public health, safety or welfare, are designed to eliminate
competition which otherwise would be unfair to SCL, do not stifle the inherent
skill and experience of the Existing Shareholder, would not operate as a bar to
Existing Shareholder’s sole means of support, are fully required to protect the
legitimate interests of SCL and do not confer a benefit upon SCL
disproportionate to the detriment of the Existing Shareholder.

 

ARTICLE
19                                                                        
INDEMNIFICATION

 

19.1                           Indemnification

 

(a)                                  For purposes of this Article 19, the term
“Claims” shall mean all claims, demands, losses, costs, expenses, obligations,
liabilities, actions, suits, damages, diminution in value and deficiencies
including, without limitation, interest and penalties, attorneys’ fees and costs
(including reasonable attorneys’ fees incurred in enforcing a right to
indemnification hereunder), and all amount paid in settlement of any claim,
action or suit.

 

(b)                                 Subject to the provisions of Article 19.2
below, each Party (the “Indemnifying Party”) shall indemnify and hold harmless
the EJV, the other Party and their Affiliates and their respective officers,
directors, employees and agents (the “Indemnified Party”) from and against all
Claims incurred by such Indemnified Party in connection with each and all of the
following: (i) any misrepresentation by the Indemnifying Party or breach by the
Indemnifying Party of any representation or warranty in this Contract,  or any
other agreement, instrument or document furnished in connection with this
Contract; or (ii) any breach of any covenant, agreement or obligation of the
Indemnifying Party contained in this Contract or any other agreement, instrument
or document furnished in connection with this Contract; or (iii) any other
liabilities, debts or obligations, whether present or future, of the
Indemnifying Party related to this Contract or the EJV including without
limitation any Claims resulting from or relating to the liquidation of the EJV
in accordance with Article 17 hereof.

 

(c)                                 If any Claim subject to Article 19.1 is
brought by a third party against an Indemnified Party, the Indemnified Party
shall provide prompt written notice thereof to the Indemnifying Party; provided,
however that the failure to give such notice shall not affect the rights of
indemnification hereunder except to the extent the Indemnified Party is actually
prejudiced thereby; and the Indemnifying Party shall be entitled to, but shall
not be obligated to, assume the defense thereof (at its own expense) not later
that seven (7) days after the receipt of notice of such Claim. If the
Indemnifying Party elects to assume the defense of any such Claim, then the
Indemnified Party shall be entitled to participate in said defense or

 

25

--------------------------------------------------------------------------------


 

settlement of such Claim (at its own expense).  Each Party shall cooperate
reasonably with each other in the investigation or defense of any Claim brought
by a third party, including making available all records reasonably necessary to
the investigation or defense of such Claim.  So long as the Indemnifying Party
is contesting any such Claim in good faith, the Indemnified Party shall not pay
or settle any such Claim; provided however that notwithstanding the foregoing,
the Indemnified Party shall have the right to pay or settle any such Claim at
any time, provided that in such event it shall waive the right of
indemnification therefore from the Indemnifying Party. If the Indemnifying Party
does not make a timely election to undertake the good faith defense or
settlement of the Claim as aforesaid, or if the Indemnifying Party fails to
proceed with the good faith defense or settlement of the matter after making
such election, then, in either such event, the Indemnified Party shall have the
right to contest or settle the Claim at his/her exclusive discretion, at the
risk and expense of the Indemnifying Party and receive indemnification to the
full extent set forth in this Article 19.1.

 

19.2                           Indemnification in connection with breach of
Representations and Warranties

 

Each of the Existing Shareholders has represented and warranted certain matters
to SCL in the Representations, Warranties and Undertakings mentioned in Article
11.1(g). in the event the Existing Shareholders are in breach of their
warranties and undertakings or their representations become untrue, the existing
Shareholders shall indemnify SCL against all the losses so incurred by
transferring all or part of their shareholdings in EJV or Weida to SCL at a
pro-rata basis.

 

ARTICLE
20                                                                         FORCE
MAJEURE

 

20.1                           Force Majeure

 

(a)                                  “Force Majeure” shall mean (i) fire,
serious flooding, embargoes, earthquake or other natural calamities, terrorism,
war or military action of any kind, acts or regulatory requirements of state
authorities or (ii) any other circumstances which are beyond the reasonable
control of the affected Party and which could not have been reasonably foreseen
by that Party, which have arisen after the date of this Contract and which
prevent total or partial performance by the affected Party of its obligations as
contemplated in this Contract; provided, however, that at no time shall Force
Majeure include acts of, or directly or indirectly caused by, the affected
Party.

 

(b)                                 If an event of Force Majeure occurs, the
contractual obligations of the Parties to this Contract (except the obligations
under Article 15) shall be suspended during the period of delay caused by the
Force Majeure and shall be automatically extended, without penalty, for a period
equal to such suspension.

 

26

--------------------------------------------------------------------------------


 

(c)                                  The Party claiming Force Majeure shall
within 15 days inform the other Party and shall furnish appropriate proof of the
occurrence and expected duration of such Force Majeure.

 

(d)                                 After the occurrence of a case of Force
Majeure, the Parties shall immediately consult with each other in order to find
an equitable solution and shall use all reasonable endeavors to minimize the
consequences of such Force Majeure.

 

ARTICLE
21                                                                        
SETTLEMENT OF DISPUTES

 

21.1                           Consultations

 

In the event a dispute arises in connection with this Agreement, the Parties
shall attempt in the first instance to resolve such dispute through friendly
consultations. If the dispute cannot be resolved in this manner within 30 days
after the commencement of discussions, any Party may submit the dispute to
arbitration. The day when a notice for consultation from any Party to the other
shall be deemed the day of commencement of discussions.

 

21.2                           Arbitration

 

Arbitration shall be conducted as follows:

 

(a)                                  Arbitration shall be conducted in the Hong
Kong Special Administrative Region, by the Hong Kong International Arbitration
Centre (the “HKIAC”), under its then effective rules. There shall be three
arbitrators. The claimants in the arbitration shall collectively appoint one
arbitrator, and the respondent shall appoint one arbitrator. Such arbitrators
shall be freely selected, and the Parties shall not be limited in their
selection to any prescribed list. The two arbitrators shall select the third
arbitrator. If either the claimants or the respondents do not appoint an
arbitrator who has consented to participate within 15 days after receiving the
arbitration notice, the HKIAC shall make the relevant appointment.

 

(b)                                 The arbitration proceedings shall be
conducted both in English and Chinese. The arbitration tribunal shall apply the
Rules of the HKIAC in effect at the time of the arbitration. However, if such
rules are in conflict with the provisions of this Article 20.2, including the
provisions concerning the appointment of arbitrators, the provisions of this
Article 20.2 shall prevail.

 

(c)                                  The arbitrators shall decide any dispute
submitted by the parties to the arbitration strictly in accordance with the
substantive law of the PRC and shall not apply any other substantive law.  Each
Party shall cooperate with the other in making full disclosure of and providing
complete access to all information and documents requested by the other in
connection with such arbitration proceedings, subject only to any
confidentiality obligations binding on such Party.

 

27

--------------------------------------------------------------------------------


 

(d)                                 The award of the arbitral tribunal shall be
final and binding upon the disputing Party(ies), and any prevailing Party(ies)
may apply to a court of competent jurisdiction for enforcement of such award.

 

ARTICLE
22                                                                        
GOVERNING LAW

 

22.1                           Governing Law

 

This Contract shall be governed by and construed under the laws of the PRC,
without regard to principles of conflicts of law thereunder.

 

ARTICLE
23                                                                        
BREACH OF CONTRACT

 

23.1                           Should any Party to this Contract breach or
violate the terms of this Contract, then the non-breaching Party(ies) shall, in
addition to all other remedies available to them, be entitled to immediate
injunctive relief without notice or requirement of bond, temporarily,
preliminarily, and permanently enjoining and restraining the existing or
continuing violation of this Contract.  Each Party acknowledges that such breach
and/or violation of this Contract constitutes irreparable harm and injury to the
other Party(ies) which may not be remedied by money damages.  This remedy shall,
nevertheless, be cumulative to any and all other remedies available to the
non-breaching Party.

 

23.2                           Nothing in this Article shall be to the exclusion
of any other remedy a Party may have due to the breach of Contract.

 

ARTICLE
24                                                                        
MISCELLANEOUS

 

24.1                           Waiver

 

A waiver of any claim based on the breach of any provision of this Contract
shall not be construed as a waiver of any other claim based on a subsequent
breach of the same or any other provision.

 

24.2                           Binding Effect

 

This Contract is made for the benefit of the Parties and their successors, if
any, and may be enforced by all of them through legal means prescribed in this
Contract.  This Contract sets forth the entire agreement and understanding
between the Parties as to the subject matter hereof and merges all prior
agreements and discussions between them. Unless otherwise set forth herein or
therein, all representations and warranties, undertakings, statements, covenants
and agreements made by the Parties in this Contract or pursuant hereto or to any
other agreements, instruments or documents delivered in connection herewith
shall survive until termination of this Contract or the termination, dissolution
or liquidation of the EJV.

 

28

--------------------------------------------------------------------------------


 

24.3                           Severability

 

If any provision of this Agreement is found invalid or unenforceable, the
validity or enforceability of the remaining provisions or portions hereof shall
not be affected.

 

24.4                           No Agency

 

This Contract shall not constitute any Party as the legal representative or
agent of any other Party, nor shall any Party have the right or authority, to
assume, create or incur any liability or obligation, express or implied,
against, in the name of, or on behalf of any other Party or the EJV.

 

24.5                           Language

 

This Agreement shall be executed in both English and Chinese versions.  If there
is any inconsistency between the two versions, the English version shall
prevail.

 

24.6                           No Third Party Beneficiaries

 

Except as specifically set forth herein with respect to certain Affiliates of
the Parties and Indemnified Parties, nothing in this Contract is intended or
shall be construed to give any Person, other than the Parties hereto (and their
Affiliates and the Indemnified Parties, to the extent applicable) and the EJV
and their respective successors and permitted assigns, any legal or equitable
right, remedy or claim under or in respect of this Contract or any provision
contained within.

 

24.7                           Entire Agreement and Amendments.

 

This Contract sets forth the entire agreement and understanding between the
parties as to the subject matter hereof and merges all prior discussions between
them, and neither of the parties shall be bound by any conditions, definitions,
warranties, understandings or representations with respect to such subject
matter other than as expressly provided herein, or as duly set forth on or
subsequent to the effective date hereof in a written amendment and signed by a
duly authorized representative of each party.

 

24.8                           Notices

 

(a)                                 All notices, claims, certificates, requests,
demands and other communications under this Agreement shall be made in writing
and shall be delivered postage prepaid, by post mail or courier services to the
parties at the following addresses or delivered to the following facsimile
number:

 

To the Purchaser: SCL Ventures Ltd.

 

Address:

Person:

Facsimile:

E-mail:

 

29

--------------------------------------------------------------------------------


 

To the Vendors: Li Shun Xing

Address:

Facsimile:

E-mail:

 

or such other address or facsimile number as may be notified by such party to
the others.

 

(b)                                Any notice or other communication shall be
deemed to have been received if sent by facsimile, on the date of transmission;
or if delivered personally, when delivered to the address above; or if sent by
post, 7 days if overseas and 24 hours if local after the date of posting.

 

24.9                           Further Assurances

 

Each of the Parties hereto shall (and shall cause the EJV to), from time to time
and without further consideration, execute and deliver such other documents and
instrument of transfer, conveyance and assignment and take such further action
as any the other Party may reasonably require to complete more effectively any
matter provided for herein.

 

24.10                     Restriction on Employment Offers

 

The Existing Shareholders and SCL, and all their Affiliates, undertake not to
offer alternate employment contracts to employees of the other party unless by
mutual agreement.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Contract to be executed
by their duly authorized representatives as of the date first above written.

 

SCL Ventures Ltd.

 

 

 

By:

/s/  Mitchell Sepaniak

 

 

Name:  Mitchell Sepaniak

 

Title:  President and Chief Executive Officer

 

 

 

Li Shun Xing

 

 

 

Signature:

 

 

 

/s/ Li Shun Xing

 

 

 

30

--------------------------------------------------------------------------------


 

Li Xiang Ning

 

 

 

Signature:

 

 

 

/s/ Li Xiang Ning

 

 

 

 

Pang Da Qing

 

 

 

Signature:

 

 

 

/s/  Pang Da Qing

 

 

 

 

Xie Li

 

 

 

Signature:

 

 

 

/s/  Xie Li

 

 

 

31

--------------------------------------------------------------------------------